Title: To George Washington from James Ash, 8 March 1798
From: Ash, James
To: Washington, George

 

Sir
Baltimore March 8th 1798

I take the liberty of inclosing you, my proposals for printing, a Digest of, the Laws of Maryland, from 1785 to the time of publication. The manifold Services, which you have rendered our Country, in the walks of public and private life—the love and veneration to which your character is so deservedly entitled, renders it an incumbent duty, approved by the warmest affections of my heart, to present this plan to you, for your approbation and encouragment. If you think it will have a useful tendency, I feel the fullest assurance of your patronage, and if it appear to you a reversed view, it would be unreasonable to expect it.
May you long live, to enjoy the virtuous reflections, which flow, from the judicious application, of a useful, illustrious, and memorable life: and may the evening of your day be as happy, unclouded, and Serene, as the preceeding part of it has been wise, unsullied, distinguished, and glorious. I have the honor to be, with the greatest respect, Sir, Yr mo: ob: Hble st

James Ash.

